Exhibit 10.1

WAIVER AND AMENDMENT NO. 1 AGREEMENT

WAIVER AND AMENDMENT NO. 1 AGREEMENT, dated as of October 23, 2006 (this
“Amendment”), to the Amended and Restated Loan and Facilities Agreement, dated
as of August 31, 2004 (as the same may be amended, supplemented or modified from
time to time in accordance with its terms, the “Loan Agreement”), by and among
the lenders party thereto (the “Lenders”), The Bank of New York, as
administrative agent and collateral agent (the “Agent”), and Opbiz, L.L.C., a
Nevada limited liability company, as borrower (the “Borrower”).

WHEREAS, the Borrower, the Lenders and the Agent are parties to the Loan
Agreement;

WHEREAS, the Borrower has requested that the Lenders and Agent waive certain
alleged Events of Default and amend the Loan Agreement as set forth herein;

WHEREAS, pursuant to Section 11.14(a) of the Loan Agreement (Modification), the
consent of the Required Lenders is required to effect the waivers and amendments
set forth herein;

WHEREAS, subject to the terms and conditions set forth herein, the Agent and
each of the Lenders party to a Lender’s Consent (as defined below) constituting
Required Lenders (such Lenders, the “Consenting Lenders”) are willing to waive
the alleged Events of Default and amend the Loan Agreement as set forth herein;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and subject to the fulfillment of the conditions set
forth below, the parties hereto agree as follows:

SECTION 1.           Definitions.  Unless otherwise defined herein, or the
context otherwise requires, capitalized terms used in this Amendment shall have
the meanings ascribed to such terms in the Loan Agreement.

SECTION 2.           Amendments to Loan Agreement.  Subject to the terms and
conditions set forth herein, the Loan Agreement is hereby amended as follows:


(A)           THE FOLLOWING NEW DEFINED TERM IS HEREBY ADDED TO SECTION 1.1 OF
THE LOAN AGREEMENT (SPECIFIC DEFINITIONS):


“ “WAIVER EFFECTIVE DATE” MEANS OCTOBER 23, 2006, THE DATE THAT THE WAIVER AND
AMENDMENT NO. 1 TO THE LOAN AGREEMENT BECAME EFFECTIVE .”


(B)           THE DEFINITION OF “LOAN DOCUMENTS” SET FORTH IN SECTION 1.1 OF THE
LOAN AGREEMENT (SPECIFIC DEFINITIONS) IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW DEFINITION:

“ “Loan Documents” means, collectively, this Agreement, the Term Loan Notes, the
Financing Statements, any Security Document, the Environmental Indemnity (if
any), the Subordination Agreements, the Borrower Certificate, the Representation
and Warranty Certificate, any Hedging Agreement, the Holdings Guarantee, the
Mezzanine Intercreditor Agreement, the Warrants, and such other documents,
agreements and instruments evidencing, securing or pertaining to the
Obligations, or any part thereof executed by the Borrower, any Manager or any
other Person or, as shall, from time to time thereafter be executed and
delivered


--------------------------------------------------------------------------------




by the Borrower, any Manager or any other Person, in each case pursuant to or in
connection with the Loan or any other Loan Document.  “Loan Documents” shall 
expressly exclude any and all of the Pre-Petition Credit Agreement, the GECC
Facilities Agreement and any documents and agreements executed in connection
therewith or contemplated thereby, except to the extent any of the foregoing
agreements or instruments have been amended and restated and signed by the
Borrower pursuant to this Agreement or any other Loan Document.”


(C)           THE DEFINITION OF “LETTER OF CREDIT” SET FORTH IN SECTION 1.1 OF
THE LOAN AGREEMENT (SPECIFIC DEFINITIONS) IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY.


(D)           THE DEFINITION OF “RENOVATION CAPITAL EXPENDITURE ACCOUNT” SET
FORTH IN SECTION 1.1 OF THE LOAN AGREEMENT (SPECIFIC DEFINITIONS) IS HEREBY
AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING NEW DEFINITION:


“ “RENOVATION CAPITAL EXPENDITURE ACCOUNT” MEANS AN ACCOUNT OF THE BORROWER HELD
AT THE BANK OF NEW YORK AND SUBJECT TO A DEPOSIT ACCOUNT CONTROL AGREEMENT (IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT) DESIGNATED FOR
RENOVATION CAPITAL EXPENDITURES (IT BEING UNDERSTOOD THAT THE BORROWER MAY
WITHDRAW FUNDS FROM SUCH ACCOUNT SOLELY IN ORDER TO SATISFY ITS OBLIGATIONS TO
SPEND $90,000,000 ON AND FOR RENOVATION CAPITAL EXPENDITURES AS PROVIDED
HEREIN).”


(E)           THE DEFINITION OF “THEATER RENOVATION ACCOUNT” SET FORTH IN
SECTION 1.1 OF THE LOAN AGREEMENT (SPECIFIC DEFINITIONS) IS HEREBY AMENDED BY
DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW
DEFINITION:


“ “THEATER RENOVATION ACCOUNT” MEANS THE THEATER ESCROW ACCOUNT (AS DEFINED IN
THE MEZZANINE LOAN AGREEMENT) (IT BEING UNDERSTOOD THAT THE BORROWER MAY
WITHDRAW FUNDS FROM SUCH ACCOUNT SOLELY TO BE USED IN ORDER TO SATISFY THE
BORROWER’S OBLIGATIONS TO SPEND $90,000,000 ON AND FOR RENOVATION CAPITAL
EXPENDITURES AS PROVIDED HEREIN).”


(F)            SECTION 2.7 OF THE LOAN AGREEMENT (TERM LOAN ACCOUNT) IS HEREBY
AMENDED BY DELETING SUCH CLAUSE IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING NEW SECTION 2.7:


“SECTION 2.7           TERM LOAN ACCOUNT.  THE AGENT WILL ESTABLISH A LOAN
ACCOUNT FOR THE BORROWER WITH EACH LENDER.  UNLESS THE AGENT OTHERWISE ELECTS,
THE PRINCIPAL AMOUNT OF EACH TERM LOAN A AND EACH TERM LOAN B, THE AMOUNT OF
EACH REQUIRED PRINCIPAL REPAYMENT, ALL ACCRUED INTEREST, ALL FEES, ALL PAYMENTS
DUE TO THE AGENT OR A LENDER FROM THE BORROWER UNDER SECTIONS 3.8 (REQUIREMENTS
OF LAW), 3.9 (CAPITAL ADEQUACY COSTS), AND 3.11 (INDEMNITY), AND ALL COSTS AND
EXPENSES DESCRIBED IN SECTION 11.10 (FEES AND EXPENSES) WILL BE CHARGED TO THE
BORROWER’S ACCOUNT WITH THE AGENT OR AFFILIATE THEREOF, AND UPON AN EVENT OF
DEFAULT, THE AGENT MAY DIRECT OR CAUSE THE BORROWER TO DIRECT PAYMENT FROM THE
THEATER RENOVATION ACCOUNT OR FROM SUCH OTHER ACCOUNT OF THE BORROWER SUBJECT TO
A DEPOSIT ACCOUNT CONTROL AGREEMENT IN FAVOR OF THE AGENT (AND IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT) AS OF THE DATE MADE, OR THE DATE
SUCH OTHER AMOUNT IS DUE FROM THE BORROWER OR IS PAID OR INCURRED BY THE AGENT
OR A LENDER, OR THE DATE SUCH AMOUNT BECOMES CHARGEABLE TO THE BORROWER’S LOAN
ACCOUNT PURSUANT TO SECTION 11.10 (FEES AND EXPENSES), AS THE CASE MAY BE.”

2


--------------------------------------------------------------------------------





(G)           SECTION 4.3(B) OF THE LOAN AGREEMENT (MANDATORY
PREPAYMENTS—RENOVATION CAPITAL EXPENDITURES) IS HEREBY AMENDED BY DELETING SUCH
CLAUSE IN ITS ENTIRETY AND REPLACING IT WITH “INTENTIONALLY OMITTED.”


(H)           SECTION 7.13 OF THE LOAN AGREEMENT (USE OF ADDITIONAL CAPITAL FOR
RENOVATION CAPITAL EXPENDITURES) IS HEREBY AMENDED BY DELETING SUCH SECTION IN
ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW SECTION 7.13:

“Section 7.13         Use of Additional Capital for Renovation Capital
Expenditures and Related Matters.   The Borrower shall spend and pay not less
than $90,000,000 on and for Renovation Capital Expenditures as described in the
next sentence and the last sentence of this Section 7.13. The Borrower shall
spend and pay (i) not less than $81,000,000 on and for Renovation Capital
Expenditures for works of improvement in place or for work actually performed on
or in the Premises, and for the purchase of fixtures or materials which are or
which will be stored on the Premises so long as the Agent has at all times a
duly perfected first priority security interest in such fixtures or materials,
payment of labor or professionals for work actually performed and other costs
actually incurred, in each case as of the date of payment (all of which shall be
made pursuant to bona fide, commercially reasonable, arms length, fully executed
agreements with third parties delivered to the Agent pursuant to Section
7.2(e)(ii) and Section 7.33), by no later than April 30, 2007 and (ii) an
additional $9,000,000 for a total of $90,000,000 on and for Renovation Capital
Expenditures for works of improvement in place or for work actually performed on
or in the Premises, and for the purchase of fixtures or materials which are or
which will be stored on the Premises so long as the Agent has at all times a
duly perfected first priority security interest in such fixtures or materials
stored on the Premises, the payment of labor or professionals for work actually
performed and other costs actually incurred, in each case as of the date of
payment (all of which shall be made pursuant to bona fide, commercially
reasonable, arms length, fully executed agreements with third parties delivered
to the Agent pursuant to Section 7.2(e)(ii) and Section 7.33), on or before
August 31, 2007.  The Borrower hereby acknowledges and agrees that the
$14,000,000 payment described in Section 5.1(x), shall not reduce the total
$90,000,000 of Renovation Capital Expenditures required to be made pursuant to
this Section 7.13.  In addition, the Borrower shall use commercially reasonable
efforts to substantially complete all of the items set forth on Exhibit L by no
later than August 31, 2007. The Borrower hereby agrees that in no event shall it
prepay for materials, fixtures, labor, fabrication, services or other items that
constitute Renovation Capital Expenditures in exchange for future discounts,
consideration or otherwise other than up to $5,000,000 outstanding at any one
time (which $5,000,000 limitation shall be in addition to the $5,000,000
outstanding prior to the Waiver Effective Date) which may be spent for prepaid
fabricated items or deposits for the purchase of fixtures or materials, and the
Borrower shall specify in any request for funds to be disbursed whether it
intends to prepay in accordance with this last sentence of Section 7.13 and the
amount of any such prepayment.”


(I)            SECTION 7.14 OF THE LOAN AGREEMENT (LETTER OF CREDIT) IS HEREBY
AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH
“INTENTIONALLY OMITTED.”


(J)            SECTION 7.18(B) OF THE LOAN AGREEMENT (REPAIRS) IS HEREBY AMENDED
BY DELETING THE LAST SENTENCE OF SUCH SECTION AND REPLACING IT WITH THE
FOLLOWING NEW SENTENCE: “THE BORROWER SHALL NOT UNDERTAKE TO CONSTRUCT (I) ANY
RENOVATION CAPITAL EXPENDITURES AND ANY OTHER SIGNIFICANT REPAIR OR IMPROVEMENT
EXCEPT IN COMPLIANCE WITH THIS SECTION 7.18(B) HEREOF, AND (II) WITH RESPECT TO
ANY RENOVATION CAPITAL EXPENDITURES, ALSO IN COMPLIANCE WITH SECTION 7.13 AND
SECTION 7.33.”


(K)           A NEW SECTION 7.33 IS HEREBY ADDED TO THE LOAN AGREEMENT AS
FOLLOWS:

3


--------------------------------------------------------------------------------




“Section 7.33         Certain Requirements Relating to Disbursement of Funds in
the Renovation Capital Expenditure Account. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document (including, without
limitation, the control agreement governing the Renovation Capital Expenditure
Account), at least three Business Days prior to the Borrower requesting that any
amounts in the Renovation Capital Expenditure Account be disbursed, the Borrower
shall deliver to the Agent a construction draw request substantially in the form
attached hereto as Exhibit B which shall in any event include the following, (i)
an explanation of the proposed uses of the funds, including without limitation,
the name of all entities to receive payment, (ii) a comparison between expenses
incurred to date and (x) expenses budgeted in the Borrower’s phasing plans
delivered to the Agent on or about September 20, 2006 and (y) expenses budgeted
in the Borrower’s overall budget, (iii) the amount and nature of any Renovation
Capital Expenditures made since the last request for disbursement of funds with,
to the extent not previously delivered to the Agent, attached copies of any
contracts entered into, invoices received and evidence of payment made with
respect to any such expenditure, and (iv) copies of any construction draw
requests, invoices and other disbursement requests received by the Borrower or
any Affiliate which the Borrower intends to pay with the funds that it is
currently requesting to be disbursed. Upon the Agent’s receipt of a duly
completed construction draw request that conforms to the requirements of this
Section 7.33 and provided that the Borrower shall utilize the funds as required
by this Agreement (including, without limitation, by Section 7.13) and provided,
further that no Event of Default exists at such time or would result therefrom,
the Agent shall use commercially reasonable efforts to cause the funds to be
disbursed within 7 Business Days following receipt of such construction draw
request.”


(L)            SECTION 9.1(C)(II) OF THE LOAN AGREEMENT (EVENTS OF DEFAULT) IS
HEREBY AMENDED BY ADDING, “7.33” AFTER “7.30” AND BEFORE “OR ARTICLE 8” IN SUCH
CLAUSE.

4


--------------------------------------------------------------------------------





SECTION 3.           WAIVERS.  THE AGENT AND THE REQUIRED LENDERS HAVE ALLEGED
THAT CERTAIN EVENTS OF DEFAULT EXIST UNDER THE LOAN AGREEMENT. WITHOUT ANY
ADMISSION OF LIABILITY ON THE PART OF THE BORROWER, THE AGENT AND THE REQUIRED
LENDERS EACH HEREBY WAIVES THE EVENTS OF DEFAULT RESULTING FROM THE BORROWER’S
VIOLATION OF (I) SECTION 7.2(A) OF THE LOAN AGREEMENT, (II) SECTION 7.2(B) OF
THE LOAN AGREEMENT, (III) SECTION 7.2(C)(I) OF THE LOAN AGREEMENT, (IV) SECTION
7.2(D) OF THE LOAN AGREEMENT, (IV) SECTION 7.2(E) OF THE LOAN AGREEMENT, (V)
SECTION 7.2(L) OF THE LOAN AGREEMENT, (VI) SECTION 7.2(P) OF THE LOAN AGREEMENT
SOLELY RELATING TO THE BORROWER’S FAILURE TO DELIVER TO THE AGENT PRIOR TO THE
WAIVER EFFECTIVE DATE COPIES OF THE MONTHLY REPORTS ON THE PROGRESS OF THE
RENOVATIONS THAT WERE REQUIRED TO BE DELIVERED TO THE MEZZANINE LENDERS, (VII)
SECTION 7.13 OF THE LOAN AGREEMENT (AND RELATED SECTION 4.3 OF THE LOAN
AGREEMENT) RELATING TO BORROWER’S FAILURE, IN EACH CASE, TO SPEND AND PAY AT
LEAST $72,000,000 ON AND FOR RENOVATION CAPITAL EXPENDITURES BY THE FIRST
RENOVATION CAPITAL EXPENDITURE DATE, (VIII) SECTION 7.18(B) OF THE LOAN
AGREEMENT SOLELY WITH RESPECT TO REQUIREMENTS OR CONDITIONS THAT RELATE TO
RENOVATION CAPITAL EXPENDITURES, AND (IX) SECTION 7.24 OF THE LOAN AGREEMENT
SOLELY WITH RESPECT TO ANY MATERIAL OPERATING AGREEMENT THAT RELATES DIRECTLY TO
RENOVATION CAPITAL EXPENDITURES.  THE WAIVERS SET FORTH IN THIS SECTION 3 ARE
EFFECTIVE AS OF THE WAIVER EFFECTIVE DATE AND ONLY FOR THE INSTANCES AND TO THE
EXTENT SET FORTH ABOVE (SUCH EVENTS OF DEFAULT BEING SO WAIVED, BEING
COLLECTIVELY, THE “SPECIFIED DEFAULTS”), AND SUCH LIMITED WAIVERS SHALL NOT
CONSTITUTE A COURSE OF DEALING BETWEEN BORROWER, ON THE ONE HAND, AND THE AGENT
AND/OR THE LENDERS, ON THE OTHER HAND.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
NOTHING CONTAINED HEREIN SHALL CONSTITUTE A WAIVER OF ANY OTHER OR SUBSEQUENT
EVENT OR EVENT OF DEFAULT INCLUDING ANY THAT MAY EXIST AS OF THE DATE OF THIS
AMENDMENT (OTHER THAN THOSE SPECIFIED IN SECTION 3 HEREOF), WHETHER OF THE SAME
OR DIFFERENT NATURE OR A WAIVER OF ANY OF THE AGENT’S OR THE LENDERS’ RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT AND/OR ANY OF THE OTHER LOAN DOCUMENTS, ALL OF
WHICH ARE HEREBY RESERVED.


SECTION 4.           COVENANTS OF THE BORROWER.  THE BORROWER COVENANTS AND
AGREES WITH THE AGENT AND EACH OF THE LENDERS AS FOLLOWS:  (A)  THIS AMENDMENT
IS A LOAN DOCUMENT AND ALL OF THE BORROWER’S OBLIGATIONS ARISING UNDER AND
RELATING TO THIS AMENDMENT, INCLUDING THE EXIT FEE SET FORTH IN SECTION 4(B) OF
THIS AMENDMENT AND THE BORROWER’S OBLIGATION TO PAY THE INTEREST DIFFERENTIAL
(AS DEFINED BELOW) SET FORTH IN SECTION 4(C) OF THIS AMENDMENT, CONSTITUTE
OBLIGATIONS UNDER THE LOAN AGREEMENT.


(B)           ON THE DATE THAT THE OBLIGATIONS BECOME DUE AND PAYABLE (WHETHER
AT SCHEDULED MATURITY OR BY ACCELERATION OR BY VOLUNTARY PREPAYMENT OR MANDATORY
PREPAYMENT OR OTHERWISE), THE BORROWER HEREBY AGREES TO PAY TO THE AGENT, FOR
THE RATABLE BENEFIT OF THE LENDERS, AN EXIT FEE EQUAL TO .75% PERCENT OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOANS AS OF SEPTEMBER 1, 2006 (I.E. AN EXIT
FEE OF $3,723,184.78 IN THE AGGREGATE). SUCH EXIT FEE SHALL BE (I) IN ADDITION
TO ANY AND ALL AMOUNTS THEN DUE AND PAYABLE AS OF SUCH PAYMENT DATE BY THE
BORROWER AND LOAN PARTIES PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CONTINGENT OBLIGATIONS WHICH BY THEIR TERMS SURVIVE
TERMINATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (II) DEEMED FULLY
EARNED AS OF THE WAIVER EFFECTIVE DATE.


(C)           IN ADDITION TO ANY AMOUNTS DUE AND PAYABLE UNDER SECTION 3.1 OF
THE LOAN AGREEMENT (TERM A INTEREST) OR OTHERWISE, THE BORROWER HEREBY AGREES TO
PAY TO THE AGENT, FOR THE RATABLE BENEFIT OF THE TERM LOAN A LENDERS, ON EACH
DATE THAT INTEREST IS DUE AND PAYABLE UNDER SECTION 3.1 (THE “TERM LOAN A
INTEREST PAYMENT DATE”) DURING THE PERIOD COMMENCING SEPTEMBER 1, 2006 AND
ENDING ON AUGUST 31, 2007, AN AMOUNT (THE “TERM LOAN A INTEREST DIFFERENTIAL”)
EQUAL TO THE DIFFERENCE BETWEEN (I) THE AMOUNT OF INTEREST DUE AND PAYABLE BY
THE BORROWER PURSUANT TO SECTION 3.1(A) OF THE LOAN AGREEMENT ON SUCH TERM LOAN
A INTEREST PAYMENT DATE (WITHOUT REGARD TO THE IMPOSITION OF ANY DEFAULT RATE OF
INTEREST UNDER SECTION 3.3 OF THE LOAN AGREEMENT AND SUBJECT TO ADJUSTMENT AS
PROVIDED IN THE LAST SENTENCE OF THIS SECTION 4(C)) AND (II) AN AMOUNT EQUAL TO
A RATE PER ANNUM EQUAL TO THREE MONTH LIBOR PLUS 3.25% ON THE UNPAID PRINCIPAL
AMOUNT OF THE TERM LOAN A DURING THE FISCAL QUARTER LAST ENDED PRIOR TO SUCH
TERM LOAN A INTEREST PAYMENT DATE. THE TERM LOAN A INTEREST DIFFERENTIAL SHALL
BE PAYABLE ON EACH TERM LOAN A INTEREST PAYMENT DATE IN KIND BY EACH TERM LOAN A
LENDER’S PRO RATA AMOUNT OF THE

5


--------------------------------------------------------------------------------




Term Loan A Interest Differential being automatically added to the principal
amount of such Term Loan A Lender’s Loan on such Term Loan A Interest Payment
Date.  The Borrower hereby agrees that the Term Loan A Interest Differential
amount due under this Section 4(c) for the period commencing on September 1,
2006 and ending on the Term Loan A Interest Payment Date relating to the Fiscal
Quarter ending September 30, 2006 (the “October 2006 Term Loan A Interest
Payment Date”) shall be automatically added to the principal amount of such Term
Loan A Lender’s Loan on the Waiver Effective Date if the Waiver Effective Date
is after the October 2006 Term Loan A Interest Payment Date or otherwise shall
be automatically added to the principal amount of such Term Loan A Lender’s Loan
on the October 2006 Term Loan A Interest Payment Date. The Borrower hereby
further agrees that the Term Loan A Interest Differential shall be due and
payable for the period commencing July 2, 2007 and ending August 31, 2007 and
shall be payable as provided above on the October 1, 2007 Interest Payment Date.
The parties hereto further agree that in the event that the Borrower is required
at any time under Section 3.1(a)(ii) to pay the Agent a Shortfall Interest
Amount, the Borrower may pay the Shortfall Interest Amount by paying the Agent
in cash the full amount of each Term Loan A Interest Differential that was added
to the aggregate principal amount of the Term Loan A on each Term Loan A
Interest Payment Date during the prior Fiscal Year as provided in this Section
4(c) and any Shortfall Interest Amount paid by Borrower and actually received by
Agent in cash shall reduce, on a dollar for dollar basis, the amount of the Term
Loan A Interest Differential that was added to the principal balance of the Term
Loan A.”


(D)           AS OF OCTOBER 2, 2006, THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT
OF THE LOANS IS AN AMOUNT EQUAL TO $495,043,387.53 (WHICH DOES NOT GIVE EFFECT
TO ANY TERM LOAN A INTEREST DIFFERENTIAL).


(E)           THE BORROWER’S OBLIGATIONS TO THE AGENT AND EACH OF THE LENDERS AS
EVIDENCED BY OR OTHERWISE ARISING UNDER THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REMAIN IN FULL FORCE AND EFFECT AND ARE CONFIRMED AND RATIFIED IN ALL
RESPECTS.


(F)            THE AMENDMENTS AND WAIVERS PROVIDED FOR HEREIN ARE LIMITED TO THE
SPECIFIC SECTIONS OF THE LOAN AGREEMENT SPECIFIED HEREIN AND SHALL NOT
CONSTITUTE AN AMENDMENT OR WAIVER OF, OR AN INDICATION OF THE AGENT’S OR THE
LENDERS’ WILLINGNESS TO AMEND OR WAIVE, ANY OTHER PROVISIONS OF THE CREDIT
AGREEMENT OR THE SAME SECTIONS FOR ANY OTHER DATE OR PURPOSE.


SECTION 5.           REPRESENTATIONS AND WARRANTIES.  THE BORROWER AND EACH OF
THE LOAN PARTIES REPRESENTS AND WARRANTS (WHICH REPRESENTATIONS AND WARRANTIES
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF) TO THE AGENT AND LENDERS THAT:


(A)           IT HAS THE REQUISITE LIMITED LIABILITY COMPANY POWER AND AUTHORITY
TO EXECUTE, DELIVER AND PERFORM THE TERMS AND PROVISIONS OF THIS AMENDMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND HAS TAKEN OR CAUSED TO BE TAKEN ALL
NECESSARY LIMITED LIABILITY COMPANY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY;


(B)           NO CONSENT OF ANY PERSON (INCLUDING, WITHOUT LIMITATION,
SHAREHOLDERS OR CREDITORS OF THE BORROWER OR ANY LOAN PARTY), AND NO CONSENT,
APPROVAL OR AUTHORIZATION OF, OR FILING WITH ANY GOVERNMENTAL AUTHORITY IS
REQUIRED TO AUTHORIZE, OR IS OTHERWISE REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND THE OTHER INSTRUMENTS
AND DOCUMENTS CONTEMPLATED HEREBY WHICH HAS NOT BEEN DULY OBTAINED;


(C)           EACH OF THIS AMENDMENT AND ANY OTHER INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY HAS BEEN DULY EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER ON BEHALF OF SUCH PARTY, AND CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH PARTY ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM AND OTHER

6


--------------------------------------------------------------------------------




similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;


(D)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE LOAN PARTIES OF
THIS AMENDMENT, AND THE OTHER INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY WILL
NOT VIOLATE ANY LAW, STATUTE OR REGULATION, OR ANY ORDER OR DECREE OF ANY COURT
OR GOVERNMENTAL INSTRUMENTALITY APPLICABLE TO THE LOAN PARTIES, OR CONFLICT
WITH, OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION OF SUCH PARTY;


(E)           AFTER GIVING EFFECT TO THIS AMENDMENT, THERE DOES NOT EXIST ANY
EVENT OR EVENT OF DEFAULT; AND


(F)            AFTER GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN AGREEMENT AND IN THE OTHER LOAN DOCUMENTS ARE
TRUE AND CORRECT IN ALL RESPECTS ON AND AS OF THE WAIVER EFFECTIVE DATE AS IF
SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE WAIVER
EFFECTIVE DATE (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS OF SUCH EARLIER DATE).


SECTION 6.           CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE ON THE DATE (THE “WAIVER EFFECTIVE DATE”) UPON WHICH THE FOLLOWING
CONDITIONS HAVE BEEN SATISFIED IN FULL OR WAIVED BY THE AGENT IN WRITING:


(A)           THE AGENT SHALL HAVE RECEIVED IN FORM AND SUBSTANCE SATISFACTORY
TO THE AGENT AND ITS COUNSEL, COUNTERPARTS OF THIS AMENDMENT DULY EXECUTED BY
THE BORROWER AND AGENT AND SUCH OTHER APPROVALS OR DOCUMENTS AS THE AGENT MAY
REASONABLY REQUEST.


(B)           THE AGENT SHALL HAVE RECEIVED IN FORM AND SUBSTANCE SATISFACTORY
TO THE AGENT AND ITS COUNSEL, THE ACKNOWLEDGEMENT AND CONSENTS, IN FORM SET
FORTH HERETO AS EXHIBIT B (EACH, A “LENDER CONSENT”), EXECUTED BY THE LENDERS
CONSTITUTING THE REQUIRED LENDERS.


(C)           THE AGENT SHALL HAVE RECEIVED IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT AND ITS COUNSEL A DULY EXECUTED AMENDMENT TO THE
MORTGAGE AND INCREASES TO THE TITLE INSURANCE POLICY TO REFLECT THE AGREEMENTS
SET FORTH IN THIS AGREEMENT.


(D)           COUNSEL FOR THE AGENT SHALL HAVE RECEIVED, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, THE OUTSTANDING ATTORNEYS’ FEES AND DISBURSEMENTS
INVOICED TO THE BORROWER AND REQUIRED TO PAID UNDER SECTION 13 OF THIS AMENDMENT
AND SECTION 11.10 OF THE LOAN AGREEMENT


(E)           THE AGENT SHALL HAVE RECEIVED SUCH OTHER INSTRUMENTS, DOCUMENTS
AND ASSURANCES AS THE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST.


SECTION 7.           RATIFICATION; WAIVER OF DEFENSES; AND RELEASE.


(A)           THE LOAN AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL BE
AND REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND AFFIRMED IN ALL
RESPECTS.  THE BORROWER AND EACH LOAN PARTY HEREBY (I) CONFIRMS AND AGREES THAT
THE BORROWER IS TRULY AND JUSTLY INDEBTED TO THE AGENT AND THE LENDERS IN THE
AGGREGATE AMOUNT OF THE OBLIGATIONS WITHOUT DEFENSE, COUNTERCLAIM OR OFFSET OF
ANY KIND WHATSOEVER; AND (II) REAFFIRMS AND ADMITS THE VALIDITY AND
ENFORCEABILITY OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE LIENS
IN THE COLLATERAL WHICH WERE GRANTED PURSUANT TO THE LOAN DOCUMENTS AND
OTHERWISE.

7


--------------------------------------------------------------------------------





(B)           EACH LOAN PARTY, ON ITS OWN BEHALF AND ON BEHALF OF ITS SUCCESSORS
AND ASSIGNS, HEREBY WAIVES, RELEASES AND DISCHARGES THE AGENT AND EACH LENDER
AND ALL OF THE AFFILIATES OF THE AGENT AND EACH LENDER, AND ALL OF THE
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, SUCCESSORS AND ASSIGNS OF THE
AGENT, EACH LENDER AND SUCH AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS OR CAUSES OF ACTION (KNOWN AND UNKNOWN) ARISING OUT OF OR IN ANY WAY
RELATING TO THE LOAN DOCUMENTS AND ANY DOCUMENTS, AGREEMENTS, DEALINGS OR OTHER
MATTERS CONNECTED WITH ANY OF THE LOAN DOCUMENTS, IN EACH CASE TO THE EXTENT
ARISING (X) ON OR PRIOR TO THE DATE HEREOF OR (Y) OUT OF, OR RELATING TO,
ACTIONS, DEALINGS OR MATTERS OCCURRING ON OR PRIOR TO THE DATE HEREOF.  THE
WAIVERS, RELEASES, AND DISCHARGES IN THIS SECTION 7 SHALL BE EFFECTIVE ON THE
WAIVER EFFECTIVE DATE REGARDLESS OF ANY EVENT THAT MAY OCCUR OR NOT OCCUR AFTER
THE DATE HEREOF.


(C)           THIS AMENDMENT SHALL BE LIMITED PRECISELY AS WRITTEN AND SHALL NOT
BE DEEMED (I) OTHER THAN AS SPECIFICALLY PROVIDED HEREIN, TO BE A CONSENT
GRANTED PURSUANT TO, OR A WAIVER OR MODIFICATION OF, ANY OTHER TERM OR CONDITION
OF THE LOAN AGREEMENT OR ANY OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO
THEREIN OR A WAIVER OF ANY EVENT OR EVENT OF DEFAULT UNDER THE LOAN AGREEMENT 
WHETHER OR NOT KNOWN TO THE AGENT OR THE LENDERS OR AS A CONSENT, MODIFICATION
OR WAIVER OF ANY RIGHT, POWER, OR REMEDY OF AGENT OR ANY LENDER UNDER THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (II) TO PREJUDICE ANY OTHER RIGHT OR
RIGHTS WHICH THE AGENT OR THE LENDERS MAY NOW HAVE OR HAVE IN THE FUTURE UNDER
OR IN CONNECTION WITH THE LOAN AGREEMENT OR ANY OF THE INSTRUMENTS OR AGREEMENTS
REFERRED TO THEREIN OR (III) TO CONSTITUTE AN ACKNOWLEDGEMENT, ADMISSION OR
COURSE OF CONDUCT REGARDING THE CONSENT REQUIRED TO EFFECTUATE THIS AMENDMENT OR
THE LOAN DOCUMENTS.    THE WAIVERS, CONSENTS, AND MODIFICATIONS HEREIN ARE
LIMITED TO THE SPECIFICS HEREOF, SHALL NOT APPLY WITH RESPECT TO ANY FACTS OR
OCCURRENCES OTHER THAN THOSE ON WHICH THE SAME ARE BASED, SHALL NOT EXCUSE
FUTURE NON-COMPLIANCE WITH THE LOAN DOCUMENTS, AND SHALL NOT OPERATE AS A
CONSENT TO ANY FURTHER OR OTHER MATTER UNDER THE LOAN DOCUMENTS.  EXCEPT TO THE
EXTENT HEREBY WAIVED OR MODIFIED, THE LOAN AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE
PROVISIONS THEREOF ON THE DATE HEREOF.


SECTION 8.           REFERENCES.  ALL REFERENCES TO THE “LOAN AGREEMENT,”
“THEREUNDER,” “THEREOF” OR WORDS OF LIKE IMPORT IN THE LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND THE OTHER DOCUMENTS AND INSTRUMENTS DELIVERED PURSUANT
TO OR IN CONNECTION THEREWITH SHALL MEAN AND BE A REFERENCE TO THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT AS MODIFIED HEREBY AND AS EACH MAY IN THE
FUTURE BE AMENDED, RESTATED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME.  THIS
AMENDMENT SHALL CONSTITUTE A LOAN DOCUMENT.


SECTION 9.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY THE
PARTIES HERETO INDIVIDUALLY OR IN COMBINATION, IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH, TAKEN TOGETHER, SHALL CONSTITUTE
ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART.


SECTION 10.         GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER  IN ACCORDANCE WITH SECTION 5-1401 OF THE
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.


SECTION 11.         SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS AMENDMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


SECTION 12.         ACKNOWLEDGEMENT BY LOAN PARTIES.  EACH OF THE LOAN PARTIES
HEREBY ACKNOWLEDGE THAT IT HAS READ THIS AMENDMENT AND CONSENTS TO THE TERMS
HEREOF AND FURTHER CONFIRMS AND

8


--------------------------------------------------------------------------------




agrees that the Loan Documents to which such Loan Party is a party and all of
the Collateral, as the case may be, described therein do, and shall continue to,
secure the payment of all of the Obligations.


SECTION 13.         COSTS AND EXPENSES.  THE BORROWER AGREES THAT ITS
OBLIGATIONS SET FORTH IN SECTION 11.10 OF THE LOAN AGREEMENT SHALL EXTEND TO THE
PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT (WHETHER OR NOT THIS
AMENDMENT BECOMES EFFECTIVE), INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES
AND DISBURSEMENTS OF KAYE SCHOLER LLP, COUNSEL FOR THE AGENT.


SECTION 14.         SEVERABILITY.  IF ANY PROVISIONS OF THIS AMENDMENT SHALL BE
HELD INVALID OR UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, SUCH
PROVISION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH
INVALIDITY OR ENFORCEABILITY WITHOUT IN ANY MANNER AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING
PROVISIONS OF THIS AMENDMENT IN ANY JURISDICTION.


SECTION 15.         SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS,
AGREEMENTS, UNDERTAKINGS, WAIVERS AND RELEASES OF THE BORROWER AND THE LOAN
PARTIES CONTAINED HEREIN SHALL SURVIVE THE MATURITY DATE AND THE INDEFEASIBLE
PAYMENT IN FULL IN CASH OF THE OBLIGATIONS.


SECTION 16.         INTEGRATION.  THIS AMENDMENT REPRESENTS THE ENTIRE AGREEMENT
OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THERE ARE NO
REPRESENTATIONS, AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS, ORAL OR WRITTEN,
BETWEEN THE PARTIES HERETO, RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT,
WHICH ARE NOT FULLY EXPRESSED HEREIN.


SECTION 17.         CONSULTATION WITH ADVISORS.  THE LOAN PARTIES ACKNOWLEDGE
THAT THEY HAVE CONSULTED WITH COUNSEL AND WITH SUCH OTHER EXPERTS AND ADVISORS
AS THEY HAVE DEEMED NECESSARY IN CONNECTION WITH THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AMENDMENT.  THIS AMENDMENT SHALL BE CONSTRUED WITHOUT REGARD TO
ANY PRESUMPTION OR RULE REQUIRING THAT IT BE CONSTRUED AGAINST THE PARTY CAUSING
THIS AMENDMENT OR ANY PART THEREOF TO BE DRAFTED.


SECTION 18.         FURTHER DELIVERIES.  THE PARTIES HERETO SHALL, AT ANY TIME
AND FROM TIME TO TIME FOLLOWING THE EXECUTION OF THIS AMENDMENT, EXECUTE AND
DELIVER ALL SUCH FURTHER INSTRUMENTS AND TAKE ALL SUCH FURTHER INSTRUMENTS AND
TAKE ALL SUCH FURTHER ACTION AS MAY BE REASONABLY NECESSARY OR APPROPRIATE IN
ORDER TO CARRY OUT THE PROVISIONS OF THIS AMENDMENT.


SECTION 19.         HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED
HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION
OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and the year first written.

OPBIZ, L.L.C., a Nevada limited liability company,
as Borrower,

 

By:

MezzCo, L.L.C., a Nevada limited liability
company, its sole member

 

By:

EquityCo, L.L.C., a Nevada limited liability
company, its sole member

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

Manager

 

MEZZCO, L.L.C., a Nevada limited liability company,
as Loan Party

 

By:

EquityCo, L.L.C., a Nevada limited liability company, its sole member

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

Manager

 

 

 

 

 

 

10


--------------------------------------------------------------------------------




 

THE BANK OF NEW YORK, as Administrative Agent
and Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

11


--------------------------------------------------------------------------------




 

Exhibit A — Form of Lender Consent

Acknowledgement and Consent

To:          The Bank of New York, as Administrative Agent and Collateral Agent

Re:          Opbiz, L.L.C.

Reference is made to the Second Amended and Restated Loan and Facilities
Agreement, dated as of August 31, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Loan Agreement), among by and among Opbiz, L.L.C., a Nevada
limited liability company, as borrower (the “Borrower”), the lenders party
thereto (the “Lenders”), and The Bank of New York, as administrative agent and
as collateral agent (the “Agent”).

The Borrower has requested that the Lenders waive certain existing Events of
Default and amend the Loan Agreement as set forth in the Waiver and Amendment
attached hereto as Exhibit A (the “Amendment”).

Pursuant to Section 11.14 (Modifications) of the Loan Agreement, the undersigned
Lender hereby consents to the terms of the Amendment and authorizes the Agent to
execute and deliver the Amendment on its behalf.

 

Very truly yours,

 

[INSERT NAME OF LENDER]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name

 

 

 

 

Title:

 

 

 

Dated as of October ___, 2006

 

12


--------------------------------------------------------------------------------




 

 EXHIBIT B TO WAIVER AND AMENDMENT NO. 1

FORM OF CONSTRUCTION DRAW REQUEST

[DATE]

Mr. Stephen C. Jerard
The Bank of New York, as Agent
600 East Las Colinas Blvd, #1300
Irving, Texas 75039

Re:      Construction Draw Request

Dear Steve:

Reference is made to the Amended and Restated Loan and Facilities Agreement,
dated as of August 31, 2004 (as the same may be amended, supplemented or
modified from time to time in accordance with its terms, the “Loan Agreement”),
by and among the lenders party thereto, The Bank of New York, as administrative
agent and collateral agent (the “Agent”), and Opbiz, L.L.C., a Nevada limited
liability company, as borrower (the “Borrower”).

The Borrower hereby requests that [$_____] be disbursed from the Renovation
Capital Expenditure Account and hereby notifies the Agent that of the [$______]
requested to be disbursed, $[       ] shall be used to purchase prepaid
fabricated items or deposits for the purchase of fixtures or materials as
permitted by Section 7.13 of the Loan Agreement and as described in more detail
below.

The Borrower will use the funds to [DESCRIBE USE OF FUNDS] and in particular
shall pay the following Persons the following amounts upon receipt of the funds
[INSERT NAME OF ALL ENTITIES RECEIVING PAYMENT AND AMOUNT OF SUCH PAYMENT].

Attached hereto as Exhibit A is a comparison between expenses incurred to date
for Renovation Capital Expenditures and (x) expenses budgeted in the Borrower
phasing plans delivered to the Agent on or about September 20, 2006 and (y)
expenses budgeted in the Borrower’s overall budget.

Attached hereto as Exhibit B is a list of the amount and nature of any
Renovation Capital Expenditures made since the last request for disbursement of
funds with, to the extent not previously delivered to the Agent, attached copies
of

13


--------------------------------------------------------------------------------




 

any contracts entered into, invoices received and evidence of payment made with
respect to any such expenditure.

Attached hereto as Exhibit C are copies of any construction draw requests,
invoices and other disbursement requests received by the Borrower or any
Affiliate which the Borrower intends to pay with the funds that it is currently
requesting to be disbursed.

Attached hereto as Exhibit D is an updated version of the Borrower’s phasing
plans that were initially submitted to the Agent on or about September 20, 2006
(Borrower shall use the same form and just update the amounts and other
information).

The Borrower hereby represents and warrants to the Agent and the Lenders that it
shall use the funds as required by the Loan Agreement (including without
limitation Section 7.13) and that no Event of Default exists or would exist
after giving effect to this construction draw request.

OPBIZ, L.L.C.

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

14


--------------------------------------------------------------------------------